SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 3) MSB Financial Corp. (Name of Issuer) Common Stock,$0.01 Par Value (Title of Class of Securities) 55352L101 (CUSIP Number) LAWRENCE B. SEIDMAN 100 Lanidex Plaza, 1st Floor Parsippany, New Jersey 07054 (973) 952-0405 STEVE WOLOSKY, ESQ. OLSHAN FROME WOLOSKY LLP 1325 Avenue of the Americas NewYork, New York 10019 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May23, 2017 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box . CUSIP No. 55352L101 1 NAME OF REPORTING PERSONS Seidman and Associates, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.05% 14 TYPE OF REPORTING PERSON OO CUSIP No. 55352L101 1 NAME OF REPORTING PERSONS Seidman Investment Partnership, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.86% 14 TYPE OF REPORTING PERSON PN CUSIP No. 55352L101 1 NAME OF REPORTING PERSONS Seidman Investment Partnership II, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 139,522 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 139,522 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.44% 14 TYPE OF REPORTING PERSON PN CUSIP No. 55352L101 1 NAME OF REPORTING PERSONS Seidman Investment Partnership III, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.47% 14 TYPE OF REPORTING PERSON PN CUSIP No. 55352L101 1 NAME OF REPORTING PERSONS LSBK06-08, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Florida NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 83,926 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.46% 14 TYPE OF REPORTING PERSON OO CUSIP No. 55352L101 1 NAME OF REPORTING PERSONS Broad Park Investors, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 95,092 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 95,092 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 95,092 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.66% 14 TYPE OF REPORTING PERSON OO CUSIP No. 55352L101 1 NAME OF REPORTING PERSONS Chewy Gooey Cookies, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.77% 14 TYPE OF REPORTING PERSON PN CUSIP No. 55352L101 1 NAME OF REPORTING PERSONS CBPS, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 86,520 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.51% 14 TYPE OF REPORTING PERSON OO CUSIP No. 55352L101 1 NAME OF REPORTING PERSONS Veteri Place Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.27% 14 TYPE OF REPORTING PERSON CO CUSIP No. 55352L101 1 NAME OF REPORTING PERSONS JBRC I, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP*(a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 27,136 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.47% 14 TYPE OF REPORTING PERSON OO CUSIP No. 55352L101 1 NAME OF REPORTING PERSONS Lawrence B. Seidman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 12.75% 14 TYPE OF REPORTING PERSON IN CUSIP No. 55352L101 The following constitutes Amendment No. 3 tothe Schedule 13D filed by the undersigned (“Amendment No. 3”). This Amendment No.3 amends the Schedule 13D as specifically set forth. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by the Reporting Persons were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases (unless otherwise noted) as set forth in Schedule B, which is incorporated by reference herein.The aggregate purchase cost of the730,457 Shares beneficially owned in the aggregate by the Reporting Persons is approximately $9,404,457, including brokerage commissions. Item 4. Purpose of Transaction. Item 4 is hereby amended to add the following: On May 23, 2017, the Reporting Persons purchased additional shares of the Issuer resulting in an over 1.00% increase in ownership of outstanding shares. Item 5. Interest in Securities of the Issuer. Item 5 is hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each Reporting Person is based upon5,729,182 Shares outstanding, which is the total number of Shares outstanding as of March 31, 2017 as reported in the Issuer'sForm 10-Q filed with the Securities and Exchange Commission on May 12, 2017. A. SAL (a) As of the close of business on May 24, 2017, SAL beneficially owned117,200Shares. Percentage: Approximately 2.05%. (b) 1. Sole power to vote or direct the vote: 117,200 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 117,200 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by SAL during the past 60 days are set forth in Schedule B and are incorporated herein by reference. B. SIP (a) As of the close of business on May 24, 2017, SIP beneficially owned106,745Shares. Percentage: Approximately 1.86%. (b) 1. Sole power to vote or direct the vote: 106,745 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 106,745 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by SIP during the past 60 days are set forth in Schedule B and are incorporated herein by reference. CUSIP No. 55352L101 C. SIPII (a) As of the close of business on May 24, 2017, SIPII beneficially owned139,522 Shares. Percentage: Approximately 2.44%. (b) 1. Sole power to vote or direct the vote: 139,522 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 139,522 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by SIPIIduring the past 60 days are set forth in Schedule B and are incorporated herein by reference. D. SIPIII (a) As of the close of business on May 24, 2017, SIPIII beneficially owned27,136 Shares. Percentage: Approximately 0.47%. (b) 1. Sole power to vote or direct the vote: 27,136 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 27,136 4. Shared power to dispose or direct the disposition: 0 (c) Thetransactions in the Shares by SIPIII during the past 60 days are set forth in Schedule B and are incorporated herein by reference. E. LSBK (a) As of the close of business on May 24, 2017, LSBK beneficially owned83,926 Shares. Percentage: Approximately 1.46%. (b) 1. Sole power to vote or direct the vote: 83,926 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 83,926 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by LSBK during the past 60 days are set forth in Schedule B and are incorporated herein by reference. CUSIP No. 55352L101 F. Broad Park (a) As of the close of business on May 24, 2017, Broad Park beneficially owned95,092 Shares. Percentage: Approximately 1.66%. (b) 1. Sole power to vote or direct the vote: 95,092 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 95,092 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Broad Park during the past 60 days are set forth in Schedule B and are incorporated herein by reference. G. Chewy (a) As of the close of business on May 24, 2017, Chewy beneficially owned 44,316 Shares. Percentage: Approximately 0.77%. (b) 1. Sole power to vote or direct the vote: 44,316 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 44,316 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares by Chewy during the past 60 days. H. CBPS (a) As of the close of business on May 24, 2017,CBPS beneficially owned 86,520Shares. Percentage: Approximately 1.51%. (b) 1. Sole power to vote or direct the vote: 86,520 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 86,520 4. Shared power to dispose or direct the disposition: 0 (c) Thetransactions in the Shares by CBPS during the past 60 days are set forth in Schedule B and are incorporated herein by reference. I. Veteri (a) Veteri, (i) as the general partner of each of SIP and SIPII, may be deemed the beneficial owner of the106,745 Shares owned by SIP and the139,522 Shares owned by SIPII, and (ii) as the trading advisor of LSBK and CBPS, may be deemed the beneficial owner of the83,926 Shares owned by LSBK and the86,520 Shares owned by CBPS. Accordingly, Veteri may be deemed the beneficial owner of an aggregate of416,713 Shares. Percentage: Approximately 7.27%. (b) 1. Sole power to vote or direct the vote: 416,713 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 416,713 4. Shared power to dispose or direct the disposition: 0 (c) Veteri has not entered into any transactions in the Shares during the past 60 days. J. JBRC (a) JBRC, as the co-general partner of SIPIII, may be deemed the beneficial owner of the27,136 Shares owned by SIPIII. Percentage: Approximately 0.47%. (b) 1. Sole power to vote or direct the vote: 27,136 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 27,136 4. Shared power to dispose or direct the disposition: 0 (c) JBRC has not entered into any transactions in the Shares during the past 60 days. CUSIP No. 55352L101 K. Seidman (a) Seidman directly owns30,000 Shares. In addition, Seidman, (i) as the manager of SAL, may be deemed the beneficial owner of the117,200 Shares owned by SAL, (ii) as the sole officer of Veteri, the general partner of each of SIP and SIPII, may be deemed the beneficial owner of the106,745 Shares owned by SIPand the139,522 Shares owned by SIPII, (iii) as the managing member of JBRC I, LLC, the co-general partner of SIPIII, may be deemed the beneficial owner of the27,136 Shares owned by SIPIII, (iv) as the sole officer of Veteri, the trading advisor of LSBK and CBPS, may be deemed the beneficial owner of the83,926 Shares owned by LSBK and the86,520 Shares owned by CBPS, and (v) as the investment manager for each of Broad Park andChewy, may be deemed the beneficial owner of the95,092 Shares owned by Broad Park and the44,316 Shares owned by Chewy.Accordingly, Seidman may be deemed the beneficial owner of an aggregate of730,457 Shares.In the foregoing capacities, Seidman has sole and exclusive investment discretion and voting authority with respect to all such Shares. Percentage: Approximately 12.75%. (b) 1. Sole power to vote or direct the vote: 730,457 2. Shared power to vote or direct the vote: 0 3. Sole power to dispose or direct the disposition: 730,457 4. Shared power to dispose or direct the disposition: 0 (c) There have not been anytransactions in the Shares during the past 60 days on behalf of Seidman. An aggregate of730,457 Shares, constituting approximately 12.75% of the Shares outstanding as reported by the Reporting Persons in this statement. Each of the Reporting Persons, as a member of a “group” with the other Reporting Persons for purposes of Rule 13d-5(b)(1) of the Exchange Act, may be deemed to beneficially own the Shares owned by the other Reporting Persons.The filing of this Schedule 13D shall not be deemed an admission that any of the Reporting Persons is, for purposes of Section 13(d) of the Exchange Act, the beneficial owner of any Shares he or it does not directly own.Each of the Reporting Persons specifically disclaims beneficial ownership of the Shares reported herein that he or it does not directly own. To the best of the Reporting Persons’ knowledge, except as set forth in this Schedule 13D, none of the persons listed on Schedule A to the Schedule 13D beneficially owns any securities of the Issuer. (d) No person other than the Reporting Persons is known to have the right to receive or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares. (e) Not applicable. Signature Page to MSB Financial Corp. Schedule 13D Amendment No. 3 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:May 25, 2017 SEIDMAN AND ASSOCIATES, L.L.C. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Manager SEIDMAN INVESTMENT PARTNERSHIP, L.P. By: Veteri Place Corporation, its General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President SEIDMAN INVESTMENT PARTNERSHIP II, L.P. By: Veteri Place Corporation, its General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President SEIDMAN INVESTMENT PARTNERSHIP III, L.P. By: JBRC I, LLC, its Co-General Partner By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Managing Member LSBK06-08, L.L.C. By: Veteri Place Corporation, its Trading Advisor By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President BROAD PARK INVESTORS, L.L.C. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Investment Manager CHEWY GOOEY COOKIES, L.P. By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Investment Manager CBPS, LLC By: Veteri Place Corporation, its Trading Advisor By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President VETERI PLACE CORPORATION By: /ss/ Lawrence B. Seidman Lawrence B. Seidman President JBRC I, LLC By: /ss/ Lawrence B. Seidman Lawrence B. Seidman Managing Member /ss/ Lawrence B. Seidman LAWRENCE B. SEIDMAN CUSIP No. 55352L101 SCHEDULE B Transactions in the Shares During the Past 60 Days Entity Transaction Date Per Share* Cost* Shares** SAL 5/24/2017 SIP 5/23/2017 SIP 5/24/2017 Total SIPII 5/24/2017 SIPIII 5/24/2017 LSBK 5/8/2017 LSBK 5/18/2017 LSBK 5/22/2017 LSBK 5/23/2017 Total Broad Park 5/23/2017 Broad Park 5/24/2017 Total CBPS 5/23/2017 CBPS 5/24/2017 Total *Includes brokerage commission.
